PER CURIAM.
The court is without jurisdiction of this appeal. The decree appealed from was recorded May 9, 1960. A petition for rehearing was served and filed May 23, 1960, after the 10-day period allowed by rule 3.16, Florida Rules of Civil Procedure, 31 F.S.A. for the serving of such a petition. The notice of appeal was filed August 25, 1960, more than 60 days after the rendition of the decree. See rules 1.3 and 3.2, subd. b, Florida Appellate Rules, 31 F.S.A. Because the time for filing appeal from the final decree was not extended for the period of the pen-dency of the petition for rehearing, as the latter was not timely served, the appeal was not taken within the appealable period. Ibid rule 1.3.
However, before that jurisdictional defect was noted or called to our attention the record and briefs were examined and oral argument was heard, on consideration whereof we are of the opinion that no reversible error is shown.
For the reason stated, the appeal should be and hereby is dismissed.
It is so ordered.
HORTON, C. J., CARROLL, CHAS., J., and LOPEZ, AQUILINO, Jr., Associate Judge, concur.